707 N.W.2d 676 (2006)
Keith ELLINGSON, Relator,
v.
BRADY CORPORATION, Self-Insured, adm'd by Gallagher Bassett Services, Respondents, and
Blue Cross/Blue Shield of Minnesota, Unum Life Insurance of America, and Fairview Health Services, Intervenors.
No. A05-1462.
Supreme Court of Minnesota.
January 10, 2006.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein, and upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 28, 2005, be, and the same is, affirmed without opinion.
BY THE COURT:
/s/ G. Barry Anderson
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.